DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first cutting edge and second cutting edge” and “a respective peripheral surface” as in newly amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rompel US 2006/0056930 in view of Sampath et al. US 8,979,445 (hereafter--Sampath--).
The Rompel reference was previously cited by the Examiner on IDS sent on 03/26/2021.
In regards to claim 18, Rompel discloses as on Figure 1, a drill bit (20) comprising: a body having a first end (i.e. working end 24), a second end (i.e. shank end 22) opposite the first end, and an axis of rotation (where x-x is being taken as in Figure 1) extending centrally through the body from the first end to the second end; a shank (28) adjacent the second end (see Figure 1), the shank (22) configured to couple to a tool (paragraph [0022]); and a cutting head (34) adjacent the first end (24), the cutting head (34) including a pilot tip (36) and a cutting portion (refer to where cutting edges 70/72 are being disposed), the cutting portion having first tip surfaces (70 and 72) on opposite sides of the pilot tip (36), each first tip surface (70 and 72) extending radially outward from the pilot tip (36) in a direction towards an outer periphery of the body (see Figures 2-3 and 5), the first tip surfaces (70 and 72) defining a first tip angle (OP as on Figure 5) through the axis of rotation that is less than 180 degrees (note that on paragraph 
However, Rompel fails to disclose that the cutting portion further comprises second tip surfaces on opposite sides of the pilot tip (36 of Rompel), such that each first tip surface (70 and 72 of Rompel) extends radially outward from the pilot tip (36 of Rompel) to a corresponding second tip surface, each second tip surface extending from a corresponding first tip surface (70 and 72 of Rompel) to an outer periphery of the body and that the second tip surfaces define a second tip angle through the axis of rotation that is smaller than the first tip angle.
Nevertheless, Sampath teaches as on Figure 5, a drill bit (30) comprising: a cutting head (40) adjacent a first end (machining end 34), the cutting head (40) including a pilot tip (47) and a cutting portion (48 and 50), the cutting portion (48 and 50) having first tip surfaces (48) and second tip surfaces (50) on opposite sides of the pilot tip (47), each first tip surface (48) extending radially outward from the pilot tip (47) to a corresponding second tip surface (50), each second tip surface (50) extending from a corresponding first tip surface (48) to an outer periphery of the body (see Figure 5), the first tip surfaces (48) defining a first tip angle (α2 times 2) through the axis of rotation that is less than 180 degrees (note that the value of α2 in an embodiment is 60˚, from the first tip surface to the axis of rotation 36.  Since the other of the first 3 times 2) through the axis of rotation (36) that is smaller than the first tip angle (column 3, line 39).  Sampath explicitly teaches on column 3, lines 31-40 that by having these second tip surfaces, disposed at a second tip angle, smaller than the first tip angle, serves to provide reduced pressure on the corners of a hole being machined in a workpiece and such reduced pressure help to reduce delamination of the workpiece being machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Rompel’s cutting portion to further comprise second tip surfaces on opposite sides of the pilot tip, such that each first tip surface extends radially outward from the pilot tip to a corresponding second tip surface, each second tip surface extending from a corresponding first tip surface to an outer periphery of the body and that the second tip surfaces define a second tip angle through the axis of rotation that is smaller than the first tip angle, as taught by Sampath, to provide reduced pressure on the corners of a hole being machined in a workpiece and such reduced pressure help to reduce delamination of the workpiece being machined.
In regards to claim 19, Rompel as modified discloses the drill bit of claim 18, Rompel as modified also discloses that the first tip angle (OP of Rompel) is (of a value) within a range and that the second tip angle (modified Rompel with α3 times 2 of Sampath) is within a range.
Rompel as modified fails to disclose that the range of the first tip angle is between 150 degrees and 180 degrees; and that the range of the second tip angle is between 120 degrees and 150 degrees.
Since Rompel as modified does, however, disclose that the first tip angle is of a value is within a range; and that the second tip angle is within a range; the values of the ranges of the first and second tip angles constitute a defined value of the cutting tool. Therefore, the values of 
In regards to claim 20, Rompel as modified discloses the drill bit of claim 19, Rompel as modified also discloses that the first tip angle (OP of Rompel) is of a value within a range and that the second tip angle (modified Rompel with α3 times 2 of Sampath) is within a range.
Rompel as modified fails to disclose that the value of the first tip angle is between 160 degrees; and that the value of the second tip angle is 135 degrees.
Since Rompel as modified does, however, disclose that the first tip angle is within a range; and that the second tip angle is also within a range; the values of the first and second tip angles constitute a defined value of the cutting tool. Therefore, the values of the first and second tip angles, are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38 of teaching reference Sampath). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a 
In regards to claim 21, Rompel as modified discloses the drill bit of claim 18, Rompel as modified also discloses that the second tip angle (modified Rompel with α3 times 2 of Sampath) is smaller than the first tip angle (OP of Rompel).
Rompel as modified fails to disclose that the second tip angle is smaller than the first tip angle by 10% and 35%.
Since Rompel as modified does, however, disclose that the second tip angle is smaller than the first tip angle; the percentage of how much smaller is the second tip angle when compared to the first tip angle constitute a defined value of the cutting tool. Therefore, the percentage of how much smaller the second tip angle is, when compared to the first tip angle, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38 of teaching reference Sampath). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of the second tip angle being defined, as being smaller than the first tip, were disclosed in the prior art by modified Rompel, it is not inventive to discover the optimum workable percentage range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Rompel’s second tip to be smaller than the first tip as desired, such as by a percentage between 10% and 35%.  In re Aller, 105 USPQ 233.  
claim 22, Rompel as modified discloses the drill bit of claim 21, Rompel as modified also discloses that the second tip angle (modified Rompel with α3 times 2 of Sampath) is smaller than the first tip angle (OP of Rompel).
Rompel as modified fails to disclose that the second tip angle is smaller than the first tip angle by approximately 15%.
Since modified Rompel does, however, disclose that the second tip angle is smaller than the first tip angle; the percentage of how much smaller is the second tip angle when compared to the first tip angle constitute a defined value of the cutting tool. Therefore, the percentage of how much smaller the second tip angle is, when compared to the first tip angle, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38 of teaching reference Sampath). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of the second tip angle being defined, as being smaller than the first tip, were disclosed in the prior art by modified Rompel, it is not inventive to discover the optimum workable percentage value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Rompel’s second tip to be smaller than the first tip as desired, such as by approximately 15%.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 23, Rompel as modified discloses the drill bit of claim 18, Rompel as modified also discloses that the pilot tip (36 of Rompel) extends axially away from the cutting portion (see at least Figure 3 of Rompel).
In regards to claim 24, Rompel as modified discloses the drill bit of claim 18, Rompel as modified also discloses that the cutting portion (70/72 of Rompel with 50 as modified by 
In regards to claim 25, Rompel as modified discloses the drill bit of claim 18, Rompel as modified also discloses that the body further includes flutes (30 of Rompel) that extend at least partially between the first (working end 24 of Rompel) and second (shank end 22 of Rompel) ends.
In regards to claim 26, Rompel as modified discloses the drill bit of claim 25, Rompel as modified also discloses that the body defines a web (94 of Rompel) extending between the flutes (30 of Rompel).
In regards to claim 27, Rompel as modified discloses the drill bit of claim 25, Rompel as modified also discloses that the web (94 of Rompel) increases in thickness from the first end to the second end (see Figure 8 of Rompel).
In regards to claim 28, Rompel as modified discloses the drill bit of claim 25, Rompel as modified also discloses that the flutes (30 of Rompel) are helically wrapped around the body (see Figure 1 of Rompel).
In regards to claim 31, Rompel as modified discloses the drill bit of claim 18, Rompel as modified also discloses the body.  Rompel is silent as to how the body is made.  However, the recitation that the body is “coated in a physical vapor deposition”, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rompel US 2006/0056930 in view of Sampath et al. US 8,979,445 (hereafter--Sampath--) as applied to claim 28 above and in further view of Risen Jr. US 6,652,203.
claim 29, Rompel as modified discloses the drill bit of claim 28, Sampath as modified also discloses the flutes (helical flutes 30 of Rompel) helically wrapped around the body.
However, Rompel as modified fails to disclose that the flutes are wrapped at a variable helix angle.
Nevertheless, Risen Jr. further teaches that it is well known in the art of rotary cutting tools to have a tool 10 with helical flutes 22 wrapped around the tool body at a variable helix angle α1, α2 and α3, and a body.  Note on Figure 1, the flutes 22 are disposed at a variable helix angle, which changes from a machining end of the tool towards a shank end of the tool.  By having this variable helix angle, rapid and efficient penetration of the workpiece with shorter path for chip ejection when machining will be achieved (col 3 line 65-67 bridging to col 4 lines 1-3).  This will also allow the tool to progress more quickly through the workpiece while generating less heat buildup and requiring less break-through thrust to penetrate the workpiece.
A such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to have Rompel’s helix angle, be variable based on the teachings of Risen Jr. in order to allow the tool to progress more quickly through the workpiece while generating less heat buildup and requiring less break-through thrust to penetrate the workpiece.
In regards to claim 30, Rompel as modified discloses the drill bit of claim 29, Rompel as modified also discloses the helix angle (as modified by Risen Jr.) of flutes (30 of Rompel), at a position adjacent to the first end (machining end 24) of the body is between a range, and that the helix angle (as modified by Risen Jr.) of the flutes (30 of Rompel) at a position adjacent to the second end (shank end 28) of the body is between another range.
Rompel as modified fails to disclose that the helix angle of the flutes adjacent to the first end of the body ranges between 18 degrees and 35 degrees, and that the helix angle of the flutes adjacent to the second end of the body ranges between 15 and 25 degrees.

Response to Arguments
Applicant’s arguments filed on 06/24/2021 with respect to claim 18 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over Rompel US 2006/0056930 in view of Sampath et al. US 8,979,445 (hereafter--Sampath--); and under 35 USC § 103 over Rompel US 2006/0056930 in view of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722